

EXHIBIT 10.4




EXECUTION COPY
SEPARATION AGREEMENT
This Separation Agreement (the “Agreement”) is entered into this 8th day of
August, 2014 by and between Walter Investment Management Corp. (the “Company”)
and Keith A. Anderson (“Employee”).
WHEREAS, Employee entered into an employment agreement with the Company
effective July 1, 2011 (“Employment Agreement”); and
WHEREAS, Employee has indicated his desire to terminate his employment with the
Company; and
WHEREAS, the Company wishes for Employee to remain in his current position with
the Company until the earlier of ninety days from the date of this Agreement and
such date as the Company, at its discretion, shall determine (the “Termination
Date”); and
WHEREAS, following the Termination Date, the Company wishes to retain Employee
as a consultant to the Company for a period of one year; and
WHEREAS, Employee has agreed, subject to the terms and conditions of this
Agreement, to remain with the Company as provided herein and thereafter to enter
into a consultancy agreement with the Company substantially in the form attached
hereto as Appendix 1 (the “Consultancy Agreement”); and
WHEREAS, the parties desire to provide for certain payments and benefits as
consideration for Employee’s agreement to remain with the Company, accept
certain restrictive covenants, execute a general release of claims, and enter
into the Consultancy Agreement.
NOW THEREFORE, for the mutual promises and consideration set forth herein, it is
hereby agreed:
1.
Employee shall remain in the position of Executive Vice President and Chief
Operating Officer of the Company, reporting to the Company’s Chairman and Chief
Executive Officer, and shall continue to perform Employee’s current duties in
good faith, to the best of Employee’s abilities and consistent with past
practice until the Termination Date.

2.
In consideration of Employee continuing in Employee’s current position as set
forth in Section 1 and his compliance with the terms and conditions of this
Agreement, including, without limitation, Employee’s execution of, and failure
to revoke the General Release (as defined and further discussed in Section 3),
and execution of the Consultancy Agreement in substantially the form attached
hereto, Employee shall receive the following compensation (“Compensation
Benefits”) at the times and in the manner specified (all payments to be net of
applicable withholding and paid in accordance with the Company’s ordinary
payroll practices):

(a)
From the date of this Agreement through the Termination Date:

(i)
Employee’s base salary at a rate of $430,000 per year (“Base Salary”),

(ii)
Continued participation in Company health, dental and vision benefits (subject
to the payment of ordinary Employee contributions), and

(iii)
Payment for accrued but unused vacation in accordance with Company policy.

(b)
The Legacy Payment in the amount of $50,093.96 to be paid in the first regular
payroll after the Termination Date.

(c)
Lump sum payments to be paid in the years designated below, and except as
expressly provided by Section 2(c)(iii) and Exhibit 2, at the earlier of (i) the
date on which the Company pays bonuses to its executives pursuant to the
Company’s Management Incentive Plan for the prior year, or (ii) March 15 of the
year of payment.




--------------------------------------------------------------------------------



(i)
An amount, to be pro-rated to the Termination Date, which shall be, before
pro-ration, no less than the lesser of (A) the product of a fraction, the
numerator of which is the sum of the 2014 MIP bonuses awarded to Mark O’Brien,
Gary Tillett, Denmar Dixon and Patricia Cook and the denominator of which is
$3,200,000 (subject to adjustment if any of the foregoing’s target is adjusted)
multiplied by $860,000 and (B) $860,000 (referred to herein as “Lump Sum No. 1,”
see example of the calculation in Subsection (A) in Exhibit 1 hereto). In the
event bonuses to be awarded to those listed in subsection (A) above have not
been determined by March 15, then payment shall be made pursuant to Subsection
(B). In the event that thereafter, payments to those mentioned in Subsection (A)
result in a lower amount due to Employee, then the difference shall be deducted
from future payments.

(ii)
An amount equal to the product of (A) a fraction, the numerator of which is the
number of days remaining in 2014 following the Termination Date and the
denominator of which is 365, and (B) $800,000, to be paid in 2015 (“Lump Sum No.
2”), and

(iii)
An amount equal to $800,000 less the amount of Lump Sum No. 2, to be paid partly
in 2015 (“Lump Sum No. 3”) and partly in 2016 (“Lump Sum No. 4”) as provided in
the example in Exhibit 2.

(d)
Treatment of equity awards:

(i)
All equity awards vested as of the date of the Termination Date shall remain
vested and shall be subject to the terms and conditions of the respective award
agreements.

(ii)
The following equity awards are unvested as of the date of this Agreement and
shall, subject to Employee’s compliance with the terms and conditions of this
Agreement, including, without limitation, the provisions of Sections 3 and 7,
and the terms and conditions of the Consultancy Agreement, be treated as set
forth in the following table:

            
Award Date
No. Shares
Award/Option Price
Vest Date
Treatment
2/28/12
15,857
$20.57
2/28/15
Retain - Vest 2/28/15
11/1/11
20,000
RSU
11/1/15
Retain - Vest 11/1/15
4/3/2013
43,859
$33.59
4/3/16
Forfeit
3/24/14
8,305
RSU
3/24/16
Retain - Vest 3/24/16
3/24/14
49,835
Perf Sh
12/31/16
Forfeit
3/24/14
8,306
RSU
3/24/17
Retain - Vest 3/24/17



(iii)
Except as otherwise provided in subparagraph (d)(ii), the foregoing awards shall
be subject to the terms and conditions set forth in their respective award
agreements.

(e)
Commencing on the Termination Date, Employee and the Company shall enter into
the Consultancy Agreement which shall include the following terms:

(i)
Term - 12 months;

(ii)
Consulting fee - $35,833 per month;

(iii)
An amount equal to the monthly excess of the cost of COBRA continuation coverage
and the amount that Company employees pay for similar coverage.

3.
Employee’s right to Compensation Benefits following the Termination Date is
subject to Employee’s execution and delivery of a general release within thirty
days following the Termination Date (the “General Release”). The General Release
shall be substantially in the form attached hereto as Appendix 2. No
Compensation Benefits shall be paid or provided to Employee, unless and until
such time as (i) Employee has executed the General Release and delivered it to
the Company, and (ii) the revocation period in the General Release has expired
without an exercise of the revocation rights by Employee.




--------------------------------------------------------------------------------



4.
Notwithstanding any provision of this Agreement or the release attached as
Appendix 2 to the contrary, Employee shall remain liable for any obligations
incurred as a result of violations of the Sarbanes-Oxley Act.

5.
Employee agrees to resign as an officer and/or director of the Company or any of
its subsidiaries or affiliates, effective as of the Termination Date, or such
earlier date as the Company may request.

6.
Employee agrees that all inventions, improvements, trade secrets, reports,
manuals, computer programs, systems, tapes and other ideas and materials
developed or invented by Employee during the period of Employee’s employment
with the Company, either solely or in collaboration with others, which relate to
the actual or anticipated business or research of the Company, which result from
or are suggested by any work Employee may do for the Company, or which result
from use of the Company's premises or the Company's or its customers' property
(collectively, the "Developments") shall be the sole and exclusive property of
the Company. Employee hereby assigns to the Company Employee’s entire right and
interest in any such Developments, and will hereafter execute any documents in
connection therewith that the Company may reasonably request.

7.
It is understood and agreed that Employee has had substantial relationships with
specific businesses and personnel, prospective and existing, vendors,
contractors, customers, and employees of the Company that are valuable and
result in the creation of goodwill, and that the protection of those
relationships is a material component of the consideration provided by the
Company hereunder. Therefore, unless otherwise approved in writing by the
Company’s Board of Directors, during, and for a period of 12 months following
the termination of the Consultancy Agreement, Employee agrees that Employee
shall not, directly or indirectly:

(a)
Solicit, divert, or accept business (either directly or indirectly) from any
customer or prospective customer of the Company or any corporation controlling,
controlled by, under common control with, or otherwise related to the Company or
its subsidiaries or affiliated companies (collectively “Affiliates”);

(b)
Accept employment with, or become an independent contractor for, or accept any
consideration for services rendered to or on behalf of any Competitor of the
Company or its Affiliates, within the United States of America, or acquire any
ownership interest in a Competitor of the Company, provided that the foregoing
shall not prohibit ownership of stock in any publicly traded corporation where
Employee holds less than 1% of the stock of the corporation (for purposes of
this Agreement “Competitor” shall mean any business or division or unit of any
business which provides, in whole or in part, in the United States of America,
the same or similar services and/or products offered by the Company as described
in the Company’s Form 10-K for the fiscal year ended December 31, 2013 filed
with the Securities and Exchange Commission on February 28, 2014); or

(c)
Hire any employees or independent contractors of the Company and/or solicit or
entice any such persons to leave the employ of the Company or its Affiliates.

Employee agrees and acknowledges that the promises and covenants not to compete
set forth above have a unique, very substantial and immeasurable value to the
Company, that the Company is engaged in a highly competitive industry, and that
Employee is receiving significant consideration in exchange for these promises
and covenants. Employee acknowledges that the promises and covenants set forth
above are necessary for the reasonable and proper protection of the Company’s
legitimate business interests; and that each and every promise and covenant is
reasonable with respect with respect to the activities restricted, geographic
scope and length of time.
8.
Following the termination of Employee’s employment with the Company for any
reason, neither Employee nor any director or executive officer of the Company
shall, directly or indirectly, by or on the Employee’s behalf, or by or on the
Company’s behalf, or in conjunction with any other person, persons, company,
partnership, corporation, business entity or otherwise:

(a)
Make any statements or announcements or permit anyone to make any public
statements or announcements concerning the termination of Employee’s employment
with the Company other than mutually agreed upon press release(es), required
public filings or other ordinary course disclosures or discussions, or




--------------------------------------------------------------------------------



(b)
Make any statements that are inflammatory, detrimental, slanderous, or negative
in any way to the interests of Employee or the Company or its subsidiaries, or
their respective officers, directors employees, business(es) or operations.

(c)
Nothing in this section shall prevent either party from testifying or responding
truthfully to any request for discovery or giving testimony in any judicial or
quasi-judicial proceeding or any government inquiry, investigation or other
proceeding or from making any public statements or filings required by law.

9.
Employee acknowledges and agrees that Employee will respect and safeguard the
Company’s property, trade secrets and confidential information. Employee will
not disclose any Company trade secrets or confidential information acquired
while an employee of the Company to any other person or entity, including
without limitation, a subsequent employer, or use such information in any
manner. Employee understands and agrees that he will remain subject to United
States insider trading laws subsequent to the Termination Date and agrees to
provide the Company’s Secretary, after the close of the market on any day on
which Employee trades in Company stock, the details of such trade(s), for a
period of six months following the Termination Date and the Company will file
appropriate Form 4’s with the SEC on Employee’s behalf. Should Employee fail to
timely provide such information, Employee shall be responsible for any such
filings.

10.    Section 409A and Potential Delay in Payment.
(a)
The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. Attached as Exhibit 2 to
this Agreement is a Schedule of payments which the Company and Employee
believes, after consultation with counsel, complies with Section 409A of the
Code. If the Company reasonably determines that any payment or benefit due under
this Agreement, or any other amount that may become due to Employee after the
Termination Date, is subject to Section 409A of the Code, and also determines
that Employee is a “specified employee,” as defined in Section 409A(a)(2)(B)(i)
of the Code, upon Employee’s termination of employment for any reason other than
death (whether by resignation or otherwise), no amount may be paid to Employee
or on Employee’s behalf earlier than six months after the Termination Date (or,
if earlier, Employee’s death) if such payment would violate the provisions of
Section 409A of the Code and the regulations issued thereunder, and payment
shall be made, or commence to be made, as the case may be, on the date that is
six months and one day after the Termination Date (or, if earlier, one day after
Employee’s death). For this purpose, Employee will be considered a “specified
employee” if Employee is a “key employee”, within the exact meaning of
“specified employee” and “key employee” defined in Section 409A(a)(2)(B)(i) of
the Code and the regulations thereunder. Notwithstanding the above, the Company
hereby retains discretion to make determinations regarding the identification of
“specified employees” and to take any necessary corporate action in connection
with such determination.

(b)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A of the Code upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A of the Code and, for purposes of any such provision
of this Agreement, references to a “termination,” “termination of employment,”
or like terms shall mean “separation from service.” The determination of whether
and when a separation from service has occurred shall be made in a manner
consistent with, and based on the presumptions set forth in, U.S. Treasury
Regulation Section 1.409A-1(h) or any successor provision thereto. It is
intended that each installment, if any, of the payments and benefits provided
hereunder shall be treated as a separate “payment” for purposes of Section 409A
of the Code. Neither the Company nor Employee shall have the right to accelerate
or defer the




--------------------------------------------------------------------------------



delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code. All reimbursements and
in-kind benefits provided under this Agreement or otherwise to Employee shall be
made or provided in accordance with the requirements of Section 409A of the Code
to the extent that such reimbursements or in-kind benefits are subject to
Section 409A of the Code.
11.
It is agreed and understood that this Agreement, the Appendices hereto, and the
documents incorporated herein by reference shall constitute the entire agreement
between Employee and the Company with respect to the subject matter hereof and
shall supersede all prior agreements, discussions, understandings and proposals
(written or oral) relating to Employee’s employment with the Company, including
without limitation, the Employment Agreement, as amended. This Agreement shall
be interpreted under and in accordance with the laws of the State of Minnesota
without regard to conflicts of laws. Any dispute over the terms and conditions
or application of this Agreement shall be resolved through non-binding
arbitration pursuant to the rules of the American Arbitration Association
(“AAA”). The arbitration will be heard by one arbitrator to be chosen as
provided by the rules of the AAA and shall be held at a mutually acceptable
location as designated by the parties. In the event the dispute is not resolved
through arbitration, either party may submit the matter to the court having
jurisdiction over the dispute. The parties expressly submit to the jurisdiction
of those courts, and their appellate courts, for adjudication of all such
disputes, claims, actions and lawsuits arising out of or relating to this
Agreement, or for alleged breach of this Agreement, and agree not to bring any
such action or proceeding in any other court. Both parties waive any defense of
inconvenient forum as to the maintenance of any action or proceeding brought
pursuant to this Section 11 in those courts, and waive any bond, surety, or
other security that might be required of the other party with respect to any
aspect of such action, to the extent permitted by law. Provided, however, that
either party may bring a proceeding in a different court, jurisdiction or forum
to obtain collection of any judgment, or to obtain enforcement of any injunction
or order, entered against the other party.

12. Employee agrees and acknowledges that in the event of a breach or threatened
breach by Employee of one or more of the covenants and promises described in
Sections 7 - 9, the Company will suffer irreparable harm that is not compensable
solely by damages. Employee agrees that under such circumstances, no further
payments, rights or benefits provided under Section 2 of this Agreement will be
due to Employee, and, in the event the breach or threatened breach occurs
subsequent to the Termination Date, Employee must repay to the Company any
amounts described in Section 2(b) paid to him. Notwithstanding the arbitration
provisions of Section 11, the Company shall be entitled, upon application to a
court of the State of Minnesota, to obtain injunctive or other relief to enforce
these promises and covenants. The Company shall, in addition to the remedies
provided in this Agreement, be entitled to avail itself of all such other
remedies as may now or hereafter exist at law or in equity for compensation and
for the specific enforcement of the covenants in this Agreement. Resort to any
remedy provided for in this Agreement or provided by law will not prevent the
concurrent or subsequent employment of any other appropriate remedy or remedies
or preclude the Company or the Company’s recovery of monetary damages and
compensation.
13. Employee agrees that, subject to reimbursement of Employee’s reasonable
expenses, he will fully cooperate with the Company and any of its Affiliates and
their counsel with respect to any matter (including any pending or future
litigation, investigations, or governmental proceedings) which relates to
matters with which Employee was involved during his employment with the Company.
Employee will render such cooperation in a timely manner upon reasonable notice
from the Company. In the event the Company seeks Employee cooperation after the
term of the Consulting Agreement, the Company shall pay Employee a mutually
acceptable per diem rate for Employee’s cooperation hereunder.
14. This Agreement is not to be construed as an admission of liability of any
violation of any federal, state or local statute, ordinance or regulation or of
any duty owed by the Company or any other person to Employee, or by Employee or
any other person to the Company. There have been no such violations, and both
the Company and Employee specifically deny any such violations.



--------------------------------------------------------------------------------



15. Employee acknowledges that Employee has retained legal counsel to provide
advice on the terms and conditions of this Agreement and that in agreeing to
this Agreement Employee has not relied in any way upon representations or
statements of the Company other than those representations or statements set
forth in this Agreement.
16. Employee agrees that Employee will not apply for reinstatement with the
Company or its Affiliates or seek in any way to be reinstated, reemployed or
hired by the Company in the future.
17. This Agreement will inure to the benefit of and be binding upon the Company
and Employee and their respective successors, executors, administrators and
heirs. Employee may not make any assignment of this Agreement or any interest
herein, by operation of law or otherwise. The Company may assign this Agreement
to any successor to all or substantially all of its assets and business by means
of liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise. This Agreement shall inure to the benefit of and be enforceable by
Employee’s legal representatives. To the extent permitted by law, the Company
will require any successor who acquires all or substantially all of the assets
and business by means of liquidation, dissolution, merger, consolidation,
transfer of assets or otherwise to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company will be
required to perform it is no such succession had taken place.
18.
Notwithstanding anything else in this Agreement, the Indemnification Agreement
entered into by the Employee and the Company on August 3, 2011 continues to
remain in full force and effect and is not superseded, replaced and or otherwise
modified by the Separation Agreement including Appendices 1 and 2 thereof.

19. Whenever possible, each provision of this Agreement will be interpreted in
such a manner as to be valid and effective under applicable law. However, if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability will not affect any
other provision, and this Agreement shall be reformed, construed and enforced as
though the invalid, illegal or unenforceable provision had never been herein
contained.
IN WITNESS WHEREOF, Employee and the Company have executed this Agreement as of
the dates specified below.
WALTER INVESTMENT                     KEITH A. ANDERSON
MANAGEMENT CORP.






By:_/s/ Mark O'Brien_________________            _____/s/ Keith A. Anderson_____
Mark O’Brien                                
Title: Chairman and CEO                    Date:___8/8/14_______________


Date:__8/8/14_______________________



--------------------------------------------------------------------------------



EXHIBIT 1


Sample Calculation for Purposes of Subsection 2(c)(i)(A)
Name
Target Bonus
Bonus Awarded
O’Brien
1,000,000
750,000
Tillett
850,000
850,000
Dixon
750,000
800,000
Cook
600,000
650,000
Total
3,200,000
3,050,000



Anderson Lump Sum No. 1 = 3,050,000/3,200,000 x 860,000 = $819,688 (before pro
ration)
Name
Target Bonus
Bonus Awarded
O’Brien
1,000,000
1,500,000
Tillett
850,000
850,000
Dixon
750,000
600,000
Cook
600,000
650,000
Total
3,200,000
3,600,000



Anderson Lump Sum No. 1 = 3,600,000/3,200,000 x 860,000 = $967,500 (before pro
ration),
Lump Sum Number 1 cap = $860,000 (before pro ration)



--------------------------------------------------------------------------------



EXHIBIT 2


Example: October 31 Termination Date this would result in the following
payments:


•
Consulting fees totaling $430,000 paid bi-weekly for twelve months.

•
Legacy Payment of $50,093.96 paid with first consulting fee payment.

•
Assuming Lump Sum No. 1 before pro-ration equals $860,000, Lump Sum No. 1 after
pro-ration equals $860,000/12*10 = $716,667 paid before March 15, 2015.

•
Lump Sum No. 2 equals $800,000/12*2 = $133,333 paid before March 15, 2015.

•
Remaining $666,667 to be paid:

•
Lump Sum No. 3: $666,667 - ($520,000-$215,000-$50,093.96-$133,333) = $545,093.96
paid no later than December 31, 2015

•
Lump Sum No. 4: $666,667 - $545,093.96 = $121,573.04 paid by March 15, 2016






--------------------------------------------------------------------------------



APPENDIX 1            
CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is made and entered into this _____
day of ___________, 2014 by and between Keith A. Anderson (the "Consultant") and
Walter Investment Management Corp. (“WIMC” or the “Company”).


WHEREAS, WIMC and Consultant entered into a Separation Agreement dated August 5,
2014 (the “Separation Agreement”) to which this Agreement was attached as
Appendix 1 and General Release of Claims (the “Release”) was attached as
Appendix 2; and


WHEREAS, WIMC desires to retain the services of the Consultant for a limited
period of time of one year to assist WIMC on an as needed basis with the
management and operations of its mortgage servicing and originations businesses
(the “Services” as further defined below) and the Consultant is willing to
provide the Services to and advise WIMC on an agreed basis as hereinafter
specified.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:


ARTICLE I
PERFORMANCE OF CONSULTANT SERVICES


1.1    WIMC hereby engages the Consultant to perform the Services and the
Consultant hereby accepts such engagement. “Services” as referred to in this
Agreement shall mean (a) the provision of advice and consultation pertaining to
the management and operations of the Company’s mortgage servicing and
originations businesses as the Company may reasonably request, (b) assistance
with any past or future litigation and/or regulatory or similar investigations,
including, without limitation providing testimony to the extent deemed
appropriate by Company counsel and meeting with regulators, and (c) such other
matters related to the Company’s business as the Company may reasonably
request.  Consultant agrees not to accept any third party employment that would
materially impact his availability to perform the Services, and further agrees
to be available to perform the Services upon reasonable notice provided by the
Company.  Travel may be required in connection with the performance of the
Services.


1.2    All Services under this Agreement shall be performed by the Consultant.


1.3    The Consultant represents and warrants that he shall perform the Services
with the care, skill and diligence customarily provided by a professional
consultant in the performance of services similar to the Services to be provided
hereunder.


ARTICLE II
CONFIDENTIAL INFORMATION AND WORK PRODUCT


2.1     The Consultant shall at all times maintain the confidentiality of all
Confidential Information. The Consultant shall take all such steps as may be
necessary to ensure that no Confidential Information is published, disclosed,
communicated or otherwise provided or made available to any other person by the
Consultant, except with the prior consent of WIMC. The Consultant shall keep the
Confidential Information in a secure place at all times and shall comply with
WIMC’s instructions with regard to copying, recording or otherwise reproducing
any of the Confidential Information.


2.2     “Confidential Information” as referred to in this Agreement shall mean
all information, in any form, emanating from the Company or any of its
subsidiaries or provided to WIMC or the Consultant by any of the Company’s
existing or prospective agents, contractors, customers, suppliers or licensees
and relating to any of their practices, services or products, which is used in
the business of WIMC. Confidential Information may include, but is not limited
to, all data, technical information, documents, and materials, work product,
reports, studies, memoranda, statistics, photographs, films, audio and video
tapes, drawings, designs, sketches, specifications,



--------------------------------------------------------------------------------



equipment, techniques, computer programs, software and printouts, trade secrets,
know-how, financial data and other business information made available or
provided to the Consultant by WIMC in connection with the work product
developed, prepared or produced by the Consultant as part of the Services,
except information which are, or later become, a part of the public domain
through publication or communication by persons other than the Consultant.


2.3    The Consultant acknowledges and agrees that the Confidential Information
and any and all documents, materials and other tangible items prepared or
assembled by the Consultant in connection with Services undertaken pursuant to
this Agreement (“Work Product”) are and shall remain the property of WIMC. Upon
request by WIMC, the Consultant shall deliver the Confidential Information and
the Work Product to WIMC, and the Consultant may retain only a copy for his
business records, which shall continue to be subject to the provisions of
Section 2.1.


2.4    The Consultant acknowledges that material conditions of his Agreement
with WIMC include the following: (i) all inventions, including, but not limited
to, development, discoveries, concepts, ideas, processes, software, techniques,
formulae and products, as well as improvements or know-how related thereto
(whether or not patentable or copyrightable and collectively referred to as
"Inventions"), relating to any activities of WIMC during the Consultant's
consultancy are the sole property of WIMC; and (ii) all Inventions related to
the products of WIMC made or conceived by the Consultant, solely or jointly with
others during the period that he/she is working as a Consultant for WIMC, or
with the use of WIMC facilities, materials or personnel, or which result from or
are suggested by or otherwise arise out of Consultant's work at WIMC, shall be
the sole property of WIMC. Without royalty or other consideration except as set
forth herein, the Consultant agrees that he:


2.4.1    Shall inform WIMC promptly and fully of each such invention in writing,
and upon request by WIMC, shall provide a written report, setting forth in
detail the procedures employed and the results achieved; and


2.4.2    Shall apply, at WIMC 's request and expense, or assist WIMC in applying
for United States and/or foreign letters patent or for copyrights either in the
Consultant's name or as designated by WIMC; and


2.4.3    Shall assign (and does hereby assign) to WIMC all of Consultant's
rights, title and interest in and to such inventions, and to applications for
United States and/or foreign letters patent or copyrights granted upon such
inventions; and


2.4.4    Shall execute and deliver promptly to WIMC such written instruments and
do such other acts, as may be necessary in the opinion of WIMC to obtain and
maintain United States and/or foreign letters patent or copyrights and to vest
the entire right and title for such patents or copyrights in WIMC.


ARTICLE III
COMPENSATION AND REIMBURSEMENT


3.1    The Consultant shall be compensated for Services authorized under this
Agreement, in the total amount of $430,000 paid bi-weekly. In the event this
Agreement is terminated by WIMC prior to the one-year Term identified in Section
4.1 below, and Consultant has not violated the terms of this Agreement or the
Separation Agreement or the Release during the Term, the Company shall remain
obligated to continue to pay Consultant on a bi-weekly basis through the
remainder of the original Term.
  
3.2    WIMC will reimburse the Consultant for all reasonable travel and
extraordinary expenses (in accordance with WIMC’s policy) incurred at the
request of WIMC and in relationship to the Services, provided such expenses are
approved in advance by WIMC. The Consultant will provide WIMC with the pertinent
expense vouchers or receipts and upon receipt WIMC will remit the reimbursement
to the Consultant forthwith.





--------------------------------------------------------------------------------



3.3    Consultant hereby represents and warrants that no part of the fee paid by
WIMC will be used directly or indirectly to make payments, gratuities,
emoluments or to confer any other benefit to an official of any government or
any political party.


ARTICLE IV
TERM


4.1    The Agreement shall commence on the date set forth above and shall extend
for a period of one year (“Term”) unless earlier terminated by WIMC pursuant to
Section 3.1. The provisions of Articles II, III and V shall survive the
termination of this Agreement without regard to the reason for the termination;
such termination shall not alter or affect WIMC’s rights and obligations created
by those sections.


4.2    Upon expiration or termination, the Consultant shall immediately assemble
all Work Product and all Confidential Information in the Consultant’s possession
or control and shall return them to WIMC. WIMC shall thereafter have the right
to use any Work Product produced under this Agreement without any further
compensation to the Consultant.


ARTICLE V
MISCELLANEOUS


5.1    Independent Contractor. The Consultant is retained by WIMC only for the
purposes and to the extent set forth in this Agreement. The Consultant
undertakes the performance of the Services under this Agreement as an
independent contractor, and not as an employee of WIMC. As such, the Consultant
is not entitled to benefits and privileges accorded to staff and personnel by
virtue of their status as employees. Nothing in this Agreement authorizes the
Consultant to make any contract, agreement, warranty or representation on behalf
of WIMC or to incur any debt in the name of WIMC. The Consultant shall maintain
all permits, licenses and certifications necessary for the conduct of his
business and all fees and expenses for same shall not be reimbursable as
expenses under Section 2.2. Any and all taxes, insurance, employee benefits and
other costs of doing business shall be paid by the Consultant and shall not be
reimbursable as expenses under Section 2.2.


    5.2    Indemnification.    The Consultant shall indemnify and hold harmless
WIMC, against any and all loss, damage, lien and liability, and from any and all
claims and demands, suits, actions and judgments for damages on account of or by
reason of bodily injury (including death) which may be sustained by any person,
including Consultant , and from all costs and expenses in any such suits,
demands, actions, claims or proceedings, which may be brought against WIMC to
the extent caused by or arising out of or in connection with (1) the negligence
of Consultant in connection with any work done or performed by Consultant or
Consultant’s failure to do or perform any work required to be done under the
terms of this Agreement, (2) Consultant’s failure to comply with the terms of
this Agreement, or (3) Consultant’s failure to comply with applicable laws or
regulations. Provided, however, that Consultant shall have no indemnification
obligation pursuant to this Section 5.2 with respect to any loss, damage, lien,
liability, claim, demand, suit, action or judgment that is caused by or arises
out of a negligent act or omission by WIMC.


5.3    Non-Competition. Consultant agrees that the terms and conditions of
Paragraphs 7(a) and (b) of the Separation Agreement shall be incorporated herein
by reference during the term of this Agreement, and for a period of one year
thereafter.


5.4    Non-Solicitation. Consultant agrees that the terms and conditions of
Paragraph 7(c) of the Separation Agreement shall be incorporated herein by
reference during the term of this Agreement, and for a period of one year
thereafter.


5.5    Governing Law and Jurisdiction. The terms of this Agreement shall be
construed in accordance with the laws of the State of Minnesota. The parties
agree that any action arising out of or related to this Agreement shall be
resolved in the federal or state courts in the State of Minnesota.





--------------------------------------------------------------------------------



5.6    Notices.    All notices pursuant to this Agreement shall be in writing
and delivered to the parties at the addresses provided below:


WIMC:
Walter Investment Management Corp.
3000 Bayport Drive, Suite 1100
Tampa, Florida 33647
Attn: General Counsel


CONSULTANT:
        
Keith A. Anderson
9606 Whistling Valley Road
Lake Elmo, MN 55042


5.7    No Conflict. As an inducement to WIMC to retain Consultant, Consultant
represents and warrants that there exists no impediment or restraint,
contractual or otherwise on Consultant’s power, right or ability to perform the
Services for WIMC.


5.8    Execution in Counterparts.    This Agreement may be executed in multiple
counterparts, each of which shall be considered an original and which
counterparts together shall constitute a single instrument.


5.9    Entire Agreement. This Agreement and any Exhibits attached hereto
constitute the entire agreement between the Consultant and WIMC with respect to
the subject matter of this Agreement. Neither this Agreement nor any part hereof
may be changed, modified, supplemented or deleted except as agreed in writing by
the Consultant and WIMC.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives.


CONSULTANT
WALTER INVESTMENT MANAGEMENT CORP.





__________________________            By:__________________________
Keith A. Anderson    
  
Date:________________________            Date:_________________________









--------------------------------------------------------------------------------



APPENDIX 2
GENERAL RELEASE OF CLAIMS
This    General Release of Claims ("Release") is entered into by and between
Walter Investment Management Corp., and its subsidiaries, predecessors,
successors, assigns, affiliates, insurers and related entities, (hereinafter
collectively referred to as “Employer”) and Keith A. Anderson (hereinafter
“Employee”). In consideration for the mutual promises set forth below, Employer
and Employee agree as follows:
1.Employer and Employee are parties to a Separation Agreement to which this
Release has been attached and incorporated by reference. Employee’s employment
with Employer has been terminated and, pursuant to the terms of the Separation
Agreement, Employee must execute this Release in order to receive certain
severance benefits and compensation described more fully in the Separation
Agreement.
2.In consideration for the promises and covenants set forth in the Separation
Agreement and this Release, including, specifically but without limitation, the
general release set forth in paragraph 3 below, Employee shall receive the
benefits set forth in Section 2 of the Separation Agreement. Payments to
Employee will be made at such times as are set forth in the Separation
Agreement.
3.Employee agrees, on behalf of himself, and his heirs, successors in interest
and assigns that, except as specifically provided herein, Employee will not
file, or cause to be filed, any charges, lawsuits, or other actions of any kind
in any forum against Employer and/or its officers, directors, employees, agents,
successors and assigns and does hereby further release and discharge Employer
and its officers, directors, employees, agents, successors and assigns from any
and all claims, causes of action, rights, demands, and obligations of whatever
nature kind or character which Employee may have, known or unknown, against them
(including those seeking equitable relief) alleging, without limitation, (a)
breach of contract, (b) any tort claims, (c) any claims under Title VII of the
Civil Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act of
1966, as amended, the Rehabilitation Act of 1973, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Age Discrimination in
Employment Act of 1967, as amended, (the “ADEA”) (except to the extent claims
under the ADEA arise after the date on which this Release is signed by
Employee), or the Americans with Disability Act, the Civil Rights Act of 1991,
or under any other federal law, (d) any claims under any State law including the
Florida Civil Rights Act, or under any local law or municipal ordinance, (e) any
other claims relating in any way to Employer or the termination of that
employment; and (f) any other claims alleging any violation of any constitution,
statute, regulation, or the common law; provided, however, that this Release is
not intended to waive or release any claim arising under the Separation
Agreement, any right to workers compensation or unemployment compensation
benefits, or any claim for the group insurance benefits accruing prior to the
Termination Date, or any rights identified in Section 4 of this Release.
4.Notwithstanding anything contained in this Release to the contrary, the
general release set forth in paragraph 3 shall not apply to any rights or claims
under any equity, option or other Employer incentive plan or award, including,
without limitation, those awards reflected in the table set forth in Section
2d(ii) of the Separation Agreement, which shall be governed by the terms and
conditions of such plan(s) or award; nor shall it affect any rights or
obligations that Employee or Employer may have pursuant to the Indemnification
Agreement entered into between Employee and Employer as of August 3, 2011.
5. This Release shall not in any way be construed as an admission by Employer or
Employee that they have acted wrongfully with respect to each other or that one
party has any rights whatsoever against the other or the other released parties.
6.Employee and Employer specifically acknowledge the following:
a.
Employee does not release or waive any right or claim which Employee may have
which arises after the date of this Release.

b.
In exchange for this general release, Employee acknowledges that Employee has
received separate consideration beyond that which Employee is otherwise entitled
to under Employer’s compensation policies or applicable law.




--------------------------------------------------------------------------------



c.
Employee is releasing, among other rights, all claims and rights under the Age
Discrimination in Employment Act ("ADEA") and the Older Workers' Benefit
Protection Act ("OWBPA"), 29 U.S.C. §621, et seq.

d.
This Release shall not effect the Company or the Employee’s respective rights
and obligations under the Indemnification Agreement between the parties dated
August 3, 2011.

e.
Employee has twenty-one (21) days to consider this Release.

f.
Employee has fifteen (15) days to revoke this Release after executing it.
However, no consideration will be paid after the Termination date until after
the revocation of the acceptance period has expired. For the revocation to be
effective, Employee must give written notice of Employee’s revocation to
Employer’s General Counsel.

7.Should Employee breach any provision of this Release, in addition to any other
rights or remedies available to Employer, (a) the Employer’s obligation to
continue to pay the consideration set forth herein shall cease, Employer shall
have no further obligation to Employee, and (c) Employer shall have the right to
re-coup any amounts paid pursuant to the Separation Agreement. All other terms
and conditions of this Release, including, but not limited to, the general
release in paragraph 3 shall remain in full force and effect.
8.This Release shall be binding upon Employer, Employee and upon Employee's
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of Employer and the other released parties and their
successors and assigns.
9.Employee and Employer acknowledge that this Release, the Separation Agreement,
and the Indemnification Agreement between the parties dated August 3, 2011,
shall be considered as one document and that, except as set forth herein and
therein, completely express the entire understanding of the parties with respect
to the subject matter hereof and thereof.
10.Should any provision of this Release be declared or be determined by any
Court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term
or provision shall be deemed not to be a part of this Release.
11.This Release may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
instrument.




WALTER INVESTMENT MANAGEMENT CORP.


__________________________________        By:
_______________________________________        
Keith A. Anderson


Date: _____________________________        Name Printed:
_______________________________        


Title: _______________________________


Date: _______________________________
                        







